Citation Nr: 0105659	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the RO 
which granted service connection for PTSD and assigned a 30 
percent evaluation, effective from February 10, 1999, the 
date of receipt of the veteran's original claim of service 
connection.  A personal hearing at the RO was held in 
November 1999.  (A subsequent rating action in January 2000 
implemented the hearing officer's decision to assign a 50 
percent evaluation, effective from February 10, 1999.)  

By rating action in March 2000, the RO denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  In a Written Brief Presentation, dated in 
April 2000 and submitted to the Board, the representative 
indicated that the veteran wished to pursue the claim for a 
total rating.  The Board interprets the representative's 
statement as a Notice of Disagreement to the March 2000 
rating action.  In this regard, the applicable criteria 
provide, in pertinent part, as follows:

Sec. 20.300  Rule 300.  Place of filing 
Notice of Disagreement and Substantive 
Appeal.

    The Notice of Disagreement and 
Substantive Appeal must be filed with the 
Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed 
unless notice has been received that the 
applicable Department of Veterans Affairs 
records have been transferred to another 
Department of Veterans Affairs office.  
In that case, the Notice of Disagreement 
or Substantive Appeal must be filed with 
the Department of Veterans Affairs office 
which has assumed jurisdiction over the 
applicable records.

(Authority: 38 U.S.C. 7105 (b)(1), (d)(3)).  [Emphasis 
added.]

In this case, as the claims folder was transferred to the 
Board, submission of the notice of disagreement to the Board 
(a Department of Veterans Affairs office) is permissible.  
While a notice of disagreement has been filed, the veteran 
and his representative have not been provided with a 
Supplemental Statement of the Case (SOC) as required by 
38 C.F.R. § 19.26 (2000).  Accordingly, this matter will be 
addressed further hereinbelow.  


REMAND

The Board notes that while the veteran was examined by VA in 
August 1999, the clinical findings were not sufficiently 
detailed or responsive to the rating criteria for chronic 
adjustment disorders under 38 C.F.R. § 4.130, so as to 
provide a clear picture of the severity of the veteran's 
PTSD.  Therefore, the Board finds additional psychiatric 
examination should be undertaken.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

For the benefit of the psychiatric examiner, the regulation 
pertaining to PTSD is provided as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

Additionally, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

Lastly, as noted above, a timely Notice of Disagreement (NOD) 
to the March 2000 rating action which denied a total rating 
for compensation purposes based on individual unemployability 
was received in April 2000.  However, an SOC has not been 
issued.  The Court has held that when there has been an 
initial RO adjudication of a claim and a NOD has been filed 
as to its denial, thereby initiating the appellate process, 
the claimant is entitled to an SOC regarding the denied 
issue(s).  The RO's failure to issue such an SOC is a 
procedural defect requiring remand.  Godfrey v Brown, 7 Vet. 
App. 398, 408 (1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
PTSD since 1999.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  The records requested should 
include those from the VA facility on 
Highland Drive, the Wheeling Vet Center 
and the Morgantown Vet Center.  The RO 
should also inquire of the veteran as to 
whether he is receiving Social Security 
benefits based on disability.  If so, any 
administrative decision and the 
underlying medical records upon which the 
decision was based should be obtained.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  

a.  A work history and education 
history should be taken from the 
veteran.  A GAF score and an 
analysis of its meaning should be 
provided since February 1999.  
(Note: Multiple scores may be 
assigned during the period of the 
claim), and a discussion should be 
included of how the service-
connected PTSD alone impaired the 
veteran's social and industrial 
adaptability since February 1999.  
In particular, the examiner should 
note whether the service connected 
disability, standing alone and 
without regard to advancing age, 
precludes all forms of substantially 
gainful employment consistent with 
the veteran's education and work 
experience.

b.  The examiner should describe 
his/her findings in detail and 
provide a complete rationale for all 
opinions and conclusions; any 
opinion should be supported by 
reference to specific medical 
records on file.  The examiner 
should be advised that all 
manifestations covered in the rating 
schedule cited above must be 
addressed so that the Board may rate 
the veteran in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to 
the veteran's disability.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all findings 
necessary to rate the veteran's service-
connected PTSD.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) have been 
met.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
report does not include the specific 
information requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  In determining 
the rating to be assigned PTSD, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

6.  The RO should also issue the veteran 
and his representative a Supplemental 
Statement of the Case on the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The veteran should be 
notified of the need to file a timely 
substantive appeal to this issue should 
he wish the Board to address this matter.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


